Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 3, the limitation “the dense dielectric” at the end of the claim is amended to instead recite “the second dielectric”. 
	 In claim 4, the limitation “the dense dielectric” at the end of the claim is amended to instead recite “the first dielectric”.
	Claim 7 is canceled.

	Because there is no antecedent basis for “the dense dielectric”, claims 3 and 4 would have been rejected under 35 U.S.C. 112(b). The amendments above overcome such a rejection.
	Because claim 1 has been amended to recite “wherein the SFB is formed from a first concentration of manganese (MN) in the first conductive element”, claim 7 would have been rejected under 35 U.S.C. 112(d) for failure to further limit the claim. The cancellation of claim 7 renders such a rejection moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate the subject matter identified as allowable in the office action dated 12/8/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DANIEL LUKE/Primary Examiner, Art Unit 2896